DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 
Response to Amendment
Applicant’s amendment filed 11/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron Thornton on 12/14/2021.

The application has been amended as follows: 

In the Claims: 

Replace Claim 1 with the following:
1. A surgical stapling assembly, comprising:
	a shaft defining a shaft axis;
	a first jaw comprising a staple cartridge channel;
	a staple cartridge comprising a plurality of staples removably stored therein;
	an anvil configured to deform said staples, wherein said anvil comprises:
		a tissue-facing surface;
		a plurality of staple-forming pockets defined in said tissue-facing surface;
		a longitudinal slot; and
		an anvil camming surface defining an anvil camming surface plane when 
	a firing member, comprising:
		a body portion comprising a first lateral side and a second lateral side;
		a cutting member; 
		a channel-engaging portion configured to slidably engage said first jaw as said firing member moves through a staple-firing stroke, wherein said channel-engaging portion comprises a surface; and
		an anvil-engaging portion configured to slidably engage said anvil camming surface as said firing member moves through the staple-firing stroke, wherein said anvil-engaging portion comprises a planar upper surface and lateral portions extending from said body portion, wherein each of said lateral portions comprise laterally extending rounded outer ends, wherein at least one of said lateral portions comprises a proximal end, of a trailing edge, and a distal end, of a leading edge, that define an anvil-engaging portion axis extending through said proximal end and said distal end, wherein said anvil-engaging portion axis is angled at about one degree relative to said surface of said channel-engaging portion such that said anvil-engaging portion axis transects said anvil camming surface plane, wherein said lateral portions comprise a longitudinal length defined between said proximal end and said distal end and a vertical thickness, wherein said at least one of said lateral portions extends along said anvil-engaging portion axis such that a bottom surface of said at least one of said lateral portions is angled relative to said anvil camming surface plane when neither of said at least one of said lateral portions and said anvil camming surface are deflected during the staple-firing stroke, wherein said longitudinal length and said vertical thickness comprise a ratio between 2.5:1 and 20:1, wherein said lateral portions comprise a second stiffness substantially equal to said first stiffness of said anvil camming surface, wherein said anvil camming surface is configured to deflect an amount that corresponds to an amount of deflection of said lateral portions when a load is applied to said anvil camming surface during the staple-firing stroke of said firing member. 

Claim 8 is CANCELLED.

Replace Claim 9 with the following:
9.  A surgical stapling assembly, comprising:
	a shaft defining a shaft axis;
	a first jaw comprising a staple cartridge channel;
	a staple cartridge comprising a plurality of staples removably stored therein;
	a second jaw comprising an anvil, wherein said anvil is configured to deform said staples, and wherein said anvil comprises:
		a tissue-facing surface;
		a plurality of staple-forming pockets defined in said tissue-facing surface;
		a longitudinal slot; and
		an anvil camming surface defining an anvil camming surface plane when no load is applied thereto, wherein said anvil camming surface comprises a first stiffness; and
	a firing member, comprising:
		a vertically extending body portion comprising two lateral sides;
		a first jaw engagement member configured to slidably engage said first jaw as said firing member moves through a staple-firing stroke, wherein said first jaw engagement member comprises a surface; and
		a second jaw engagement member extending laterally from each said lateral side of said vertically extending body portion, wherein at least one of said second jaw engagement members comprises a proximal end, of a trailing edge, and a distal end, of a leading edge, that define a second jaw engagement member axis extending through said proximal end and said distal end, wherein said second jaw engagement member axis is oriented at an angle of about one degree relative to said surface of said first jaw engagement member such that said second jaw engagement member axis extends through said anvil camming surface plane, wherein said at least one of said second jaw engagement members extends along said second jaw engagement member axis such that a bottom surface of said at least one of said second jaw engagement members is angled relative to said anvil camming surface plane when neither of said at least one of said second jaw engagement members and said anvil camming surface are deflected during the staple-firing stroke, wherein each said second jaw engagement member comprises:
			a vertical thickness;
			a lateral width defined as the distance between the vertically extending body portion and an outer edge of said second jaw engagement member, wherein said vertical thickness and said lateral width comprise a ratio between 1:2 and 1:1; and
			a second stiffness substantially equal to said first stiffness, wherein said anvil camming surface is configured to deflect an amount that is balanced to a corresponding amount of deflection of said second jaw engagement members when a load is applied to said anvil camming surface during the staple-firing stroke of said firing member.

Replace Claim 11 with the following:
11.	The surgical stapling assembly of Claim 9, wherein said at least one of said second jaw engagement members and said vertically extending body portion comprise a fillet therebetween.

Replace Claim 12 with the following:
12.	The surgical stapling assembly of Claim 13, wherein said at least one of said second jaw engagement members comprises a rounded outer end extending laterally from said planar upper surface.

Replace Claim 13 with the following:
13.	The surgical stapling assembly of Claim 9, wherein said at least one of said second jaw engagement members comprises a planar upper surface.

Replace Claim 14 with the following:
14.	The surgical stapling assembly of Claim 9, wherein said at least one of said second jaw engagement members comprises a rounded leading edge.

Claim 15 is CANCELLED.


Replace Claim 16 with the following:
16. A surgical stapling assembly, comprising:
	a shaft defining a shaft axis;
	a first jaw comprising a staple cartridge channel;
	a staple cartridge comprising a plurality of staples removably stored therein;
	a second jaw comprising an anvil, wherein said anvil is configured to deform said staples, and wherein said anvil comprises:
		a tissue-facing surface;
		a plurality of staple-forming pockets defined in said tissue-facing surface;
		a longitudinal slot; and
		an anvil camming surface defining an anvil camming surface plane when no load is applied thereto, wherein said anvil camming surface comprises a first stiffness; and
	a firing member, comprising:
		a body portion comprising a first lateral side and a second lateral side;
		a cutting member; 
		a first jaw-coupling member configured to slidably engage said first jaw as said firing member moves through a staple-firing stroke, wherein said first jaw-coupling member comprises a surface; and
		a second jaw-coupling member configured to slidably engage said anvil camming surface as said firing member moves through the staple-firing stroke, wherein said second jaw-coupling member comprises a planar upper surface and a lateral portion extending from each of said first lateral side and said second lateral side, wherein said lateral portions laterally extend from said planar upper surface, wherein at least one of said lateral portions comprises a proximal end, or a trailing edge, and a distal end, of a leading edge, that define a lateral portion axis extending through said proximal end and said distal end, wherein said lateral portion axis is oriented at an angle of about one degree relative to said surface of said first jaw-coupling member such that said lateral portion axis extends through said anvil camming surface plane, wherein said at least one of said lateral portions extends along said lateral portion axis such that a bottom surface thereof is angled relative to said anvil camming surface plane when neither of said at least one of said lateral portions and said anvil camming surface are deflected during the staple-firing stroke, wherein said lateral portions and said first and second lateral sides comprise fillets therebetween, wherein said lateral portions comprise rounded outer ends extending laterally, wherein said lateral portions comprise a second stiffness substantially equal to said first stiffness, wherein said anvil camming surface is configured to deflect an amount that is substantially equal to a corresponding amount of deflection of said lateral portions when a load is applied to said anvil camming surface during the staple-firing stroke of said firing member.

Claim 20 is CANCELLED.

Replace Claim 28 with the following:
28. A surgical stapling assembly, comprising:
	a first jaw;
	a staple cartridge removably positioned in said first jaw, wherein said staple cartridge comprises a plurality of staples removably stored therein;
	an anvil configured to deform said staples, wherein said anvil comprises an anvil camming surface defining an anvil camming surface plane when no load is applied thereto, wherein said anvil camming surface comprises a first stiffness; and
	a firing member movable through a firing stroke, wherein said firing member comprises:
		a first jaw engaging portion configured to engage said first jaw as said firing member moves through the firing stroke, wherein said first jaw engagement portion comprises a surface; and
		an anvil-engaging portion configured to slidably engage said anvil camming surface as said firing member moves through the firing stroke, wherein said anvil-engaging portion comprises a planar upper surface and lateral portions laterally extending from said planar upper surface, wherein said lateral portions comprise laterally extending rounded outer ends, wherein at least one of said lateral portions comprises a proximal end, of a trailing edge, and a distal end, of a leading edge, that define an anvil-engaging portion axis extending through said proximal end and said distal end, wherein said anvil-engaging portion axis is angled at about one degree relative to said surface of said first jaw engaging portion such that said anvil-engaging portion axis transects said anvil camming surface plane, wherein said lateral portions comprise a second stiffness substantially equal to said first stiffness, wherein said at least one of said lateral portions extends along said anvil-engaging portion axis such that a bottom surface thereof is angled relative to said anvil camming surface plane when neither of said at least one of said lateral portions and said anvil camming surface are deflected during the firing stroke, wherein said anvil camming surface is configured to deflect an amount that is substantially equal to a corresponding amount of deflection of said lateral portions when a load is applied to said anvil camming surface during the firing stroke of said firing member. 

Replace Claim 29 with the following:
29. A surgical stapling assembly, comprising:
	a first jaw;
	a staple cartridge removably positioned in said first jaw, wherein said staple cartridge comprises a plurality of staples removably stored therein;
	an anvil configured to deform said staples, wherein said anvil comprises an anvil camming surface defining an anvil camming surface plane when no load is applied thereto, wherein said anvil camming surface comprises a first stiffness; and
	a firing member movable through a firing stroke, wherein said firing member comprises;
		a first jaw engaging portion configured to engage said first jaw as said firing member moves through the firing stroke, wherein said first jaw engaging portion comprises a surface; and
	an anvil-engaging portion configured to slidably engage said anvil camming surface as said firing member moves through the firing stroke, wherein said anvil-engaging portion comprises a planar upper surface and lateral portions laterally extending from said planar upper surface, wherein said lateral portions comprise laterally extending rounded outer ends, wherein at least one of said lateral portions comprises a proximal end, of a trailing edge, and a distal end, of a leading edge, that define an anvil-engaging portion axis extending through said proximal end and said distal end, wherein said anvil-engaging portion axis is angled at about one degree relative to said surface of said first jaw engaging portion such that said anvil-engaging portion axis transects said anvil camming surface plane, wherein said lateral portions comprise a second stiffness substantially equal to said first stiffness, wherein said at least one of said lateral portions extends along said anvil-engaging portion axis such that a bottom surface thereof is angled relative to said anvil camming surface plane when neither of said at least one of said lateral portions and said anvil camming surface are deflected during the firing stroke, wherein said anvil camming surface is configured to deflect an amount that is balanced to a corresponding amount of deflection of said lateral portions when a load is applied to said anvil camming surface during the firing stroke of said firing member.


In the Specification: 
-Paragraph 0287, “Medcoat 2000” is changed to --MEDCOAT 2000®--


Allowed Claims / Reasons for Allowance
Claims 1-4, 7, 9-14, 16-19, 28 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 9, 16, 28 and 29, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention of the claims. 
Specifically, none of the prior art, alone or in combination, anticipate or render obvious the features of a surgical stapling assembly comprising an anvil comprising an anvil camming surface defining an anvil camming surface plane when no load is applied thereto and comprising a first stiffness and a firing member comprising a channel-engaging portion/a first jaw engaging portion/coupling member and an anvil-engaging portion/ a second jaw-engagement member/coupling member, wherein the second jaw engagement member or lateral portions thereof extend laterally and comprise a second stiffness substantially equal to said first stiffness of the anvil camming surface and wherein at least one of the second jaw engagement members or lateral portions extends along an axis, which is defined between a proximal and distal end thereof and is angled at about one degree relative to a surface of the channel-engaging portion/a first jaw engaging portion/coupling member such that a bottom surface of the at least one of the second jaw engagement members or lateral portions is angled relative to said anvil camming surface plane when neither of said at least one of said lateral portions and said anvil camming surface are deflected during the firing stroke and further wherein due to the first and second stiffnesses, as claimed, the anvil camming surface is configured to deflect an amount that corresponds to, is balanced, or is substantially equal to a corresponding amount of deflection of the lateral portions/ second jaw engagement members when a load is applied to the anvil camming surface during the firing stroke of said firing member. These features in combination with the remaining features of the claims render the claimed invention of Claims 1, 9, 16, 28 and 29 allowable over the prior art. 
	Attention can be brought to the disclosures of the following (see previous Final Rejection mailed 8/20/2021 for reference to several of the references below):
-Wellman (US Patent 10,722,233) and Shelton (US PGPUB 2012/0080498) both disclose anvil-engaging structures of a firing member comprising proximal and distal points/ends that can be viewed as forming an axis at an angle relative to a surface of a channel engaging portion of the firing member.
-Scirica (US PGPUB 2012/0199628) discloses and/or renders obvious the dimensional ratios of the width, length and thickness as claimed. 
-Hopkins (US PGPUB 2016/0051259) discloses rounded outer ends similar to those as claimed. 
-Hess (US PGPUB 2008/0078800) discloses angled and deflectable lateral projections of firing members.
- Racenet (USP 7,588,177) discloses both the firing member and the anvil can both deflect during firing and the selection of material and design of both structures can be selected to prevent excessive deflection (Col 4, lines 7-11). 
-In general, each limitation of the claims above can individually be readily found and/or rendered obvious by the prior art, however, in combination as outlined above, the combination of limitations is viewed as allowable over the prior art as in order to arrive at any of the claimed inventions, improper hindsight drawn from Applicant’s disclosure would have been required at the time the invention was effectively filed as motivation to combine such teachings to arrive at the claimed invention. 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note
Note that with respect to the limitation including the bottom surface being angled relative to the anvil camming surface plane, although this is not explicitly recited within the specification, sufficient support is found given Figures 98-99 and 105-106 as well as the description including Paragraph 0278 which includes “lateral projections 4531 define a projection axis 4543 which is angled at about one degree relative to a horizontal surface of firing member 4500 such as, for example, an upper camming surface 4521 of the channel jaw-coupling member 4520. Angling the projections 4531 may reduce galling of the contact surfaces.” as these portions of the specification at the very least imply that the bottom surfaces of the lateral portions/projections have some form of angled relationship to the anvil camming surface in order to obtain the “galling” as mentioned. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Bucciaglia (USP 10,143,474), Scheib (USP 7,980,443) and Nicholas (US PGPUB 2018/0344318) each disclose lateral portions/projections of the respective firing members comprising features similar to the individual features as claimed (i.e. rounded edges, similar dimensional ratios, etc.)
-Shelton (US PGPUB 2007/0175950) discloses selection of anvil plate materials to minimize deflection and warpage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        12/14/2021